               Case 8:18-bk-02237-MGW         Doc 42     Filed 10/05/18     Page 1 of 3



                                        ORDERED.


         Dated: October 05, 2018




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                 Case No.8:18-bk-02237-MGW
                                                       Chapter 13
NATALIE ANN GRIFFIN-WALLACE

Debtor(s)1
______________________________/

                           ORDER DISMISSING CHAPTER 13 CASE
          (THIS ORDER IS EFFECTIVE ON THE 15TH DAY FOLLOWING DATE OF ENTRY)

          THIS CASE came on for consideration for the purpose of entering an appropriate order

following the Order Reserving Ruling on Trustee’s Motion to Dismiss for Failure to Make Plan

Payments and Granting Period to Cure Default on September 6, 2018 (Doc. No. 40). By

submission of this Order, the Chapter 13 Trustee represents that Debtor failed to cure the default

in payments under Debtor’s plan.

          Accordingly, it is

          ORDERED:

          1.     The case is dismissed without prejudice effective on the 15th day following the date




1
 All reference to “Debtor” shall include and refer to both of the Debtors in a case filed jointly by
two individuals.
              Case 8:18-bk-02237-MGW          Doc 42      Filed 10/05/18      Page 2 of 3



of entry of this order.

         2.     If the automatic stay imposed by 11 U.S.C. § 362(a) or the stay of an action against

a codebtor under 11 U.S.C. § 1301 is in effect at the time this Order is entered, the automatic stay

shall remain in effect for 14 days from the date of this Order, notwithstanding the provisions of 11

U.S.C. § 362(c)(2)(B).

         3.     Debtor may convert this case to a case under another chapter of the

Bankruptcy Code within 14 days of the date of this Order. If the case is not converted

within 14 days, the case is dismissed effective on the 15th day after the date of entry of this

Order.

         4.     If Debtor files a motion to vacate or for reconsideration of the Order Dismissing

the Case within 14 days of the date of this Order, the automatic stay imposed by 11 U.S.C. § 362

and the stay of action against codebtor under 11 U.S.C. § 1301 shall remain in full force and

effect until the Court rules on the motion.

         5.     All pending hearings are canceled with the exception of any scheduled hearing on

a motion for relief from stay that is currently scheduled for hearing within 14 days of the date of

this Order or on an Order to Show Cause over which the Court hereby reserves jurisdiction.

         6.     Notwithstanding any other Court orders, the Trustee shall return to Debtor, or if

Debtor is represented by an attorney, to Debtor in care of Debtor’s attorney, any remaining funds

on hand not previously disbursed and shall thereafter file the Trustee’s final report. Upon the

filing of the final report, the Trustee will be discharged of all duties as Trustee.

         7.     Debtor, the Trustee, or any party in interest may, within 14 days of the date of this

Order, file a motion requesting the Court to examine the fees paid to Debtor’s attorney and for




                                                   2
           Case 8:18-bk-02237-MGW          Doc 42     Filed 10/05/18     Page 3 of 3



the disgorgement of any portion of the fees deemed excessive. The Court shall retain jurisdiction

for this purpose.


The Trustee is directed to serve a copy of this Order on interested parties who are non-CM/ECF
users and to file a proof of service within three days of entry of the Order.

KR/ns                                       C13T 10/04/18




                                                3
